Case 18-24070-GLT        Doc 226      Filed 08/06/19 Entered 08/06/19 16:29:12              Desc Main
                                     Document      Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                              Bankruptcy No. 2:18-bk-24070

  ONE JET, INC.,
                                                      Chapter 7
                         Debtor.
                                                      Related Doc. Nos.:
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                         Movant,

  MUFG UNION BANK, N.A.,

                         Respondent.

   MOTION TO CONDUCT RULE 2004 DISCOVERY OF MUFG UNION BANK, N.A.

        Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of One Jet,

 Inc., by and through her undersigned counsel, files this Motion to Conduct Rule 2004 of MUFG

 Union Bank, N.A. (the “Motion”), and in support thereof states as follows:

                                   JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

 proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409.

        2.      The statutory predicates for the relief requested herein are section 105 of title 11 of

 the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2004 and

 9016 of the Federal Rules of Bankruptcy Procedure (“FRBP”).




                                                  1
Case 18-24070-GLT         Doc 226     Filed 08/06/19 Entered 08/06/19 16:29:12              Desc Main
                                     Document      Page 2 of 5


                                    FACTUAL BACKGROUND

          3.    On the October 17, 2018, petitioning creditors filed an involuntary petition for relief

 under chapter 7 of title 11 of the Bankruptcy Code against One Jet, Inc. (the “Debtor”).

          4.    On November 13, 2018, the Court entered an order for relief [Doc. No. 28], granting

 the Petition against the Debtor.

          5.    On November 13, 2018, the Trustee was appointed to administer the estate of the

 Debtor.

          6.    On February 27, 2019, the Court entered an order authorizing the employment of

 the law firm of Bernstein-Burkley, P.C. as special counsel for the Trustee (“Special Counsel”).

          7.    MUFG Union Bank, N.A. (“Union Bank”) is a national bank with headquarters in

 San Francisco, California and various branches in several states.

          8.    Union Bank has a branch located at 1251 Avenue of the Americas, New York, NY

 10020.

          9.    The Trustee has reviewed the Debtor’s financial records and has identified accounts

 held by Union Bank which are relevant to determining the operations and expenditures of Onejet.

          10.   Previously, on February 12, 2019, Special Counsel sent correspondence (the

 “Letter”) to Union Bank requesting to meet confer to conduct a Rule 2004 Examination of the

 Records Custodian of Union Bank.

          11.   Union Bank responded to Letter indicating that they would only respond upon

 receipt of a subpoena.

          12.   Subsequently, Special Counsel served a Subpoena for Rule 2004 Examination

 (“Subpoena”) on Union Bank on March 08, 2019. Special Counsel also filed a Motion to Conduct

 Rule 2004 Discovery of Union Bank.




                                                  2
Case 18-24070-GLT         Doc 226     Filed 08/06/19 Entered 08/06/19 16:29:12               Desc Main
                                     Document      Page 3 of 5


        13.     In response to the Motion, Union Bank voluntarily produced responsive documents

 and the Special Counsel withdrew the Revolving Motion.

        14.     Upon review of the documents produced by Union Bank, Special Counsel

 identified additional documents, including other bank accounts, that are required to analyze

 Onejet’s receipt and disbursement of funds.

        15.     Special Counsel sent a supplemental request to in-house Counsel for Union Bank,

 and has yet to receive a substantive response or any of the documents requested.

        16.     To date, Special Counsel and the Trustee have not been able to obtain the requested

 information which is needed in order to understand various credits and debits from Onejet’s bank

 accounts.

                                       RELIEF REQUESTED

        17.     By this Motion, the Trustee respectfully requests the entry of an order authorizing

 the examination of the records custodian of Union Bank under Rules 2004 and 7030 of the FRBP.

        18.     Bankruptcy Rule 2004(a) provides that on the “motion of any party in interest, the

 court may order the examination of any entity.” Fed. R. Bankr. P. 2004(a). Bankruptcy Rule

 2004(b) provides that an examination under the Rule may relate to “the acts, conduct, or property

 or to the liabilities and financial condition of the debtor, or to any matter which may affect the

 administration of the debtor’s estate . . . .” Fed. R. Bankr. P. 2004(b).

        19.     Discovery under Bankruptcy Rule 2004 includes within its scope, inter alia, any

 matter that may relate to the property and assets of the estate; the financial condition of the debtor;

 and any matter that may affect the administration of a debtor’s estate. See Fed. R. Bankr. P.

 2004(b); see also In re Teleglobe Commc’ns Corp., 493 F.3d 345, 354 n.6 (3d Cir. 2007)




                                                   3
Case 18-24070-GLT        Doc 226     Filed 08/06/19 Entered 08/06/19 16:29:12             Desc Main
                                    Document      Page 4 of 5


        20.     “The purpose of the examination is to enable the trustee to discover the nature and

 extent of the bankruptcy estate.” In re Wash. Mut., Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009).

        21.     Pursuant to Rule 2004(c), an examination may be conducted “within or without the

 district in which the case is pending”. Fed. R. Bankr. P. 2004(c).

        22.     Therefore, examination under Rule 2004(b) may include within the scope, among

 other things: any matter which may relate to the property and assets of the estate; the financial

 condition of the debtor; any matter which may affect the administration of the estate.

        23.     A third party who can be shown to have a relationship with the debtor may be

 subject to a Rule 2004 examination. See In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y.

 1993), aff’d, 17 F.3d 600 (2d Cir. 1994).

        24.     Accordingly, The Trustee files this present Motion seeking the following:

                    i. Scheduling a Rule 2004 examination of the Records Custodian of Union

                        Bank.

                    ii. Requiring Union Bank to produce the following documents prior to such

                        examination, in electronic format if so maintained:

                        a. Any and all account credentials, including electronic sign-in user names
                           and passwords.
                        b. Any and all documents regarding OneJet that are held in electronic form
                           from 2009 to the present.
                        c. All Documents regarding the Accounts ending in x6257 and x1175,
                           including but not limited to bank statements, canceled checks, debit and
                           credit memos, deposit tickets, withdrawal slips and deposited items.
                        d. All Documents regarding accounts held in the name of PrimAir, Inc.,
                           including but not limited to bank statements, canceled checks, debit and
                           credit memos, deposit tickets, withdrawal slips and deposited items.
                        e. All Documents and Communications associated with any loans to
                           Debtor, including but not limited to applications, notes, mortgages,
                           credit cards, or other instruments of indebtedness.
                        f. All Documents and Communications regarding security purchases,
                           including but not limited to applications and financial statements,
                           records of the purchase and sale of those securities and/or bonds, and



                                                  4
Case 18-24070-GLT        Doc 226     Filed 08/06/19 Entered 08/06/19 16:29:12           Desc Main
                                    Document      Page 5 of 5


                          records of receipt of moneys for the purchase of the securities and/or
                          bonds.
                       g. All Documents and Communications regarding any safe deposit boxes
                          held by or for the benefit of Debtor.
                       h. All Documents and Communications regarding Debtor that are in your
                          possession, custody or control, including but not limited to Federal and
                          State tax returns, financial statements, revenue and expense summaries,
                          sales projections, credit reports and ratings, schedules of assets and
                          liabilities along with applicable bank verifications, and officers notes.
                       i. All Communications with Debtor.


                                 RESERVATION OF RIGHTS

         25.    The Trustee reserves all rights to serve additional request for documents or

 examination in the course of her investigation, pursuant to Rule 2004 or otherwise, and to

 propound discovery in connection with this matter and/or any other matter that may arise in this

 case.

         WHEREFORE, the Trustee respectfully requests the entry of an Order granting this

 Motion, setting the date, time and location of a 2004 examination of the Union Bank, and requiring

 the Union Bank to provide all documents prior to such 2004 examination.


 Dated: August 6, 2019                               Respectfully submitted,

                                                     BERNSTEIN-BURKLEY, P.C.

                                                     By: /s/ Kerri C. Sturm
                                                     Kerri C. Sturm
                                                     PA I.D.: 89838
                                                     Kirk B. Burkley, Esq.
                                                     PA I.D.: 89511
                                                     707 Grant Street
                                                     Suite 2200, Gulf Tower
                                                     Pittsburgh, PA 15219
                                                     Phone: (412) 456-8167
                                                     Fax: (412) 456-8135
                                                     Email: ksturm@bernsteinlaw.com
                                                     Special Counsel for Trustee




                                                 5
